Citation Nr: 0026818	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
condition to include arthritis.

2.  Entitlement to service connection for a cervical spine 
condition to include arthritis.

3.  Entitlement to service connection for a mental disorder 
to include somatiform disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  

The Board observes that the veteran has filed claims for 
tendonitis of the left arm and leg in January 1994, but such 
claims have yet to be adjudicated.  Because those issues are 
not before the Board, they are referred to the RO for 
disposition as appropriate.  


REMAND

In the March 1999 rating decision on appeal, the RO 
references a U.S. Naval Reserve Physical Examination Report 
dated from September 1970.  However, a copy of that record 
could not be located in the claims file.  Therefore, the RO 
should locate a copy of that examination report and associate 
it with the claims file.

According to a VA mental disorders examination afforded in 
October 1998, the veteran has been receiving Social Security 
benefits since 1989.  However, such records have not been 
obtained and associated with the claims file.  

Moreover, the veteran has asserted that he was hospitalized 
for a mental disorder at the Naval Hospital in Yokosuka, 
Japan some time in 1961 or 1962.  His service records confirm 
that he was stationed in Japan from April 1961 to April 1962 
and was even at Yokosuka.  However, it does not appear that 
the hospital was ever contacted for the requested records.  
See Hayre v. West, 188 F. 3d 1327, 1332 (Fed Cir. 1999) (even 
a single request for pertinent SMRs specifically requested by 
a claimant and not obtained by the RO does not fulfill the 
duty to assist); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990) (VA has a statutory duty to assist the veteran in 
obtaining military records).  Cf. Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA has constructive notice of medical 
records in its possession, triggering a pre-duty-to-assist 
obligation to obtain such records)..

The Board additionally observes that correspondence from R.B. 
Robinson, M.D., indicates that he has been treating the 
veteran for "many years" for back pathology , inter alia.  
The doctor may be in possession of treatment records that 
could support the veteran's claim.  

Since the veteran has put the VA on notice of the existence 
of records which might be relevant to his claim, the Board is 
of the opinion that additional development of the record is 
warranted.  See Ivey v. Derwinski, 2 Vet. App. 320 (1992).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for action as 
follows:

1.  The RO should locate a copy of the 
September 12, 1970 U.S. Naval Reserve 
Physical Examination that was referenced 
in the March 1999 rating determination 
and associate a copy of that examination 
with the claims file.

2.  The RO should contact the Social 
Security Administration and request that 
they furnish copies of all medical 
records pertinent to the veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

3.  The RO should contact the veteran and 
obtain the address of R.B. Robinson, M.D.  
After securing any necessary release, the 
RO should obtain any treatment records 
(not already in the claims folder) 
pertaining to his care of the veteran and 
associate them with his claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal

4.  The RO should undertake to obtain any 
record of the veteran's in-service 
hospitalization or outpatient treatment 
at the Naval Hospital in Yokosuka, Japan 
from April 1961 to April 1963.  If the 
search for these records has negative 
results, documentation to that effect 
should be placed in the claims folder.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the Regional Office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

